Case 3:19-cv-02074-G-BK Document 271 Filed 06/15/21               Page 1 of 3 PageID 11653



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

NATIONAL RIFLE ASSOCIATION OF                  §
AMERICA,                                       §
                                               §
       Plaintiff and                           §
       Counterclaim-Defendant,                 §
                                               §
and                                            §
                                               §
WAYNE LAPIERRE,                                §
                                               §
       Third-Party Defendant,                  §
                                               §       Civil Action No. 3:19-cv-02074-G
v.                                             §
                                               §
ACKERMAN MCQUEEN, INC.,                        §
                                               §
       Defendant,                              §
       Counterclaim-Plaintiff, and             §
       Third-Party Plaintiff,                  §
                                               §
and                                            §
                                               §
MERCURY GROUP, INC., HENRY                     §
MARTIN, WILLIAM WINKLER, and                   §
MELANIE MONTGOMERY,                            §
                                               §
       Defendants.                             §



                  THIRD-PARTY DEFENDANT WAYNE LAPIERRE’S
                        EXPERT WITNESS DESIGNATION

       COMES NOW Third-Party Defendant Wayne LaPierre, by and through his counsel of

record, and submits his Expert Witness Designation, as follows:

       Mark Rambin, CPA, CFF

       Echelon Analytics
       1717 Main Street, Suite 3380
       Dallas, Texas 75201
Case 3:19-cv-02074-G-BK Document 271 Filed 06/15/21     Page 2 of 3 PageID 11654



Dated: June 15, 2021                      Respectfully submitted,

                                          CORRELL LAW GROUP


                                          By:           /s/ P. Kent Correll

                                                 P. Kent Correll
                                                 NY State Bar No. 1809219
                                                 250 Park Avenue, 7th Floor
                                                 New York, New York 10177
                                                 Tel: (212) 475-3070
                                                 Fax: (212) 409-8515
                                                 E-mail: kent@correlllawgroup.com

                                                 Attorney for Third-Party
                                                 Defendant Wayne LaPierre




                                      2
Case 3:19-cv-02074-G-BK Document 271 Filed 06/15/21                 Page 3 of 3 PageID 11655



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served on all

counsel of record via the Court’s electronic notification system in accordance with the Federal

Rules of Civil Procedure on this 15th day of June 2021.



                                             /s/ P. Kent Correll
                                               P. Kent Correll




                                                3
